DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7, 11-14, 18 and 20 have been amended, claim 91 has been cancelled and therefore claims 1-5, 7-18 and 20 are currently under consideration in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Langevin et al. (US 2010/0269367) in view of Yamamoto et al. (EP2540407).
Regarding claim 1, Langevin et al. teaches a gas blower device (10 see 
abstract, para [0034]-[0036]  and figures 1, 2 and 12 for example) for blowing gas onto a surface of a traveling strip (15, see abstract, para [0034]-[0036]) comprising-: a plenum in the form of a hollow box (20, see figures 1, 2 and 12 and para [0034]-[0037]) for containing gas and comprising two side surfaces (23, see figures 1 and 2 and para [0036]) a back surface (21 see figures 1 and 2 and para [0036]) and a front surface (22 see figures 1 and 2 and para [0036]) opposite to the back surface, the front surface having convex type  profile (see para [0016], [0039]-[0045] and figures 1 and 2), symmetric with respect to a mid-plane perpendicular to a plane of the strip, so that a middle ridge (24, see figure 1 and 2, para [0016], [0024], [0025], [0039]) of the front surface is located at a smallest distance from the plane of the strip (15, see figures 1 and 2), the front surface further presenting a plurality of tubular nozzles (30, see figures 1 and 2, para [0037]-[0040]) protruding at the front surface and having a gas outlet (see abstract  and para [0013] and [0038]) orifice facing the traveling strip (see figures 1 and 2), all the outlet orifices being essentially in a plane parallel to the strip plan (see figures 1 and 2); a gas intake tube (12, see figures 1 and 2 and para [0036]) for feeding the plenum with gas; wherein all the tubular nozzles (30) have the same length (see figures 3,4, 13 and 14), the length being defined as a distance between the gas intake tube and the gas outlet orifice of each one of the plurality  of the nozzles (see figures 3,4, 13 and 14) so that the root or the inlet of the tubular nozzles is located inside the plenum (see figures 1-4, 13 and 14 for example).
Langevin et al. fails to teach tubular nozzles that pass without connection through an orifice inside the front surface, and having the root connected to an internal connection plate within the plenum. Yamamoto et al. teaches a cooling device (1, see Yamamoto et al., abstract and para [0024]-[0028; and figures 1, 2, 9 and 10 for example)  for cooling a traveling metal plate or strip  (H,  see Yamamoto et al., abstract and para [0024]-[0028]; and figures 1, 2, 9 and 10 for example), comprising a plenum in a form of a hollow box (30, see Yamamoto et al., para [0031]-[0033] and figures 2 and 8-12) defining a front face with a plurality of tubular nozzles (20, see Yamamoto et al., para [0028]-[0034] and figures 2 and 8-10) protruding therefrom; wherein all the tubular nozzles (20) have the same length (see Yamamoto et al.,  figures 2 and 8-10). 
Yamamoto et al. also in figure 13 for example shows a plurality of tubular nozzle (126 and 146) with the intake tubes (also see para [0067]- [0069]) protruding and located inside the plenum or nozzle header (122 and 142) without connection through an orifice inside the front surface (see Yamamoto et al.  figure 13 and para [0067]), and mounted internally within the plenum (122 and 142 see Yamamoto et al., para [0067]- [0069]) and figure13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling device of Langevin et al. to use tubular nozzles that pass without connection through an orifice inside the front surface, and mounted internally within the plenum as exemplified by Yamamoto et al., wherein doing so would amount to a mere substitution of one nozzle and cooling box arrangement for another within the same art that would work well in the Langevin et al. cooling device especially since no special reason(s) for connecting the intake tubes of the tubular nozzles to the claimed internal connection plate is expressly stated in the instant specification except possibly for an obvious matter of design choice. Also see MPEP 2144.04. VI. C.
Regarding claim 2, Langevin et al. in view of Yamamoto et al. teaches a 
cooling device in which the front surface (22 see Langevin et al., figures 1 and 2 
and para [0036]) profile of convex type is a dihedral profile or a profile with lateral rounded flanks (see Langevin et al. Figures 1, 2, 5-7 and, para [0039]- [0050]).  
             Regarding claim 3, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the middle ridge (24, see  Langevin et al., figures 1 and 2) of the front surface (22, see Langevin et al. figures 1 and 2) is parallel (see Langevin et al. Figures 3, 4, 6 and 13) or tilted (see Langevin et al., Figures 1, 25-7 and 12) with respect to the traveling direction (100, Langevin et al., figures 1-3 for example) of the strip (15, see Langevin et al., abstract, para [0034]-[0036]).
          Regarding claim 4, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the slope of each face of the dihedral profile of the front surface (22, see Langevin et al., figures 1 and 2) has an angle beta lying in the range 5° to 15° with respect to the plane of the strip (which lies within the claimed range of 0° and 30° with respect to the plane of the strip); see Langevin et al., para [0045]). Also see MPEP 2144.05. I.
	Regarding claim 5, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the slope of each face of the dihedral profile of the front surface (22, see Langevin et al. figures 1 and 2) has an angle beta lying in the range 5° to 15° with respect to the plane of the strip (see Langevin et al., para [0045]). Though Langevin et al. fails to expressly state the slope in mm/meter, however applicant’s specification page 7 states that the dihedral profile of the front surface at an angle beta in the range 5° to 15° with respect to the plane of the strip corresponds to a slope of 5 millimeters per meter (mm/meter). Hence Langevin et al. in view of Yamamoto et al. meets all aspects 
of the claim. 
	Regarding claim 7, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the nozzles (30, see Langevin et al. figures 1 and 2) protruding from the front surface (22, see Langevin et al. figures 1 and 2) have their longitudinal axes inclined towards the exterior of the device (see Langevin et al., figures 1, 2 5-7, 8, And 10-12).  
          Regarding claim 8, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) have their longitudinal axes parallel among themselves on a same side of the dihedral profile (see Langevin et al., figures 1-5, 8 and 10-13).  
            Regarding claim 9, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) have their longitudinal axes perpendicular to a same side of the dihedral profile (see Langevin et al., figures 1-5, 8 and 10-13).  
  	Regarding claim 10, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) have their longitudinal axes inclined about the normal of a same side of the dihedral profile (see 
Langevin et al., figures1, 25-8 and 10-12).  
            Regarding claim 11, Langevin et al. in view of Yamamoto et al. teaches a 
cooling device in which the spacing between adjacent nozzles (30, see Langevin et al., 
figures 1-5, 8 and 10-13) is about 60 mm (which lies within the claimed range or between 50 mm and 200 mm) (see Langevin et al., para [0040] and figure 8). Also see MPEP 2144.05. I.
Regarding claim 12, Langevin et al. in view of Yamamoto et al. fails to expressly 
teach the diameter of the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) as being between 10 mm and 25 mm; however, it would it have being obvious to one of ordinary skill in the art at the time the invention was made that said nozzle diameter selection would be dictated by the desired or targeted flow rate of the cooling and also the scale of the cooling device, and therefore the selection of any suitable diameter for the nozzle used  in the cooling device of Langevin et al. in view of Yamamoto et al. to include that being claimed for the purpose of  achieving an optimum operation of the cooling device would have being within the purview of one of ordinary skill in the art at the time the invention was made.
             Regarding claim 13, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the length of the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) is about 250 mm to 300 mm (which overlaps with the claimed range of between 150 mm and 600 mm (see Langevin et al., para [0040]). Also see MPEP 2144.05. I.
	Regarding claim 14, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the spacing between the intersections of adjacent nozzles with the plenum or hollow box (20, see Langevin et al., figures 1, 2 and 8) is in the order of 60 mm (the expression “in the order of” means variable, see Langevin et al., para [0040) and figure 8). And having a variable spacing would mean fine tuning of the nozzle flow can be implemented in order to achieve a constant pitch of the gas impingement points on the strip in the same manner as set forth in this claim.
Regarding claim 15, Langevin et al. in view of Yamamoto et al. teaches a cooling 
device in which the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) are 
tubular and that the inlet orifices of the nozzles present a free end with a conically flaring bore (see Langevin et al., figures 8-1 and para [0052]).  
            Regarding claim 16, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the longitudinal axes of the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) are orthogonal (see Langevin et al., figures 1, 2, 5-7 and 12 for example) relative to the convex front surface (22, see Langevin et al. figures 1, 2, 5-7 
and 12 for example).  
Regarding claim 17, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the longitudinal axes of the nozzles (30, see Langevin et al., figures 1-5, 8 and 10-13) are orthogonal (see Langevin et al., figures 1, 2, 5-7 and 12 for example) relative to the plane of the traveling strip (15, see Langevin et al., figures 1, 2, 5-7 and 12 for example). 
Regarding claim 18, Langevin et al. in view of Yamamoto et al. teaches a cooling device in which the plenum or hollow box (30, see Yamamoto et al., para [0031]- [0033] and figures 2 and 8-12)  is divided along its width into different sections that defines nozzle groups (22 and 23, see Yamamoto et al., figures 2 and 8-12) using separating plates and thereby allowing an adjustment of the gas flow rate in each of the sections  to be made in the same manner as claimed.  
Regarding claim 19, Langevin et al.  (see figures 1 and 2) and Yamamoto et al. 
(figure 2 for example) shows a cooling plenum or hollow box (20, see Langevin et al.; and 30, see Yamamoto et al.) that are double walled and therefore adequately suggesting or providing sufficient reinforcement or stiffness to the plenum structure so as to limit variation of the plenum geometry due to internal pressure of the blowing gas in the same manner as claim; eventhough Langevin et al.  (see figures 1 and 2) and Yamamoto et al. do not particularly mention reinforcement or stiffening parts.
Regarding claim 20, Langevin et al. in view of Yamamoto et al. teaches a cooling installation comprising two gas blower devices (i.e. upper and bottom groups of gas blowing nozzles 30, see Langevin et al. , figures 1-8 and 10-13)  such that when in use, the strip (15, see Langevin et al., figures 1, 2, 5-7 and 12 for example)  travels between the two plenums  or hollow box (20 see, Langevin et al. figures 1, 2 and 12 for example; and para [0034]- [0037]) of the two gas blower devices which blow simultaneously against both faces of the traveling strip.

Response to Arguments
5.	Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
	Applicant’s principal argument is that in the cooling device of Yamamoto, there is no "internal connection plate," as required by claim 1, much less "each of the plurality of tubular nozzles . . . having the root connected to an internal connection plate within the plenum," as further required by claim 1. Even though the Office contends that the "junction connection between storage chambers 31 and 32 within nozzle box 30" of Yamamoto teaches the claimed internal connection plate, that "junction" is merely a partition between storage chambers 31, 32: "The inside of the nozzle box 30 is partitioned into two storage chambers 31 and 32." See Yamamoto at [0032]. Nozzles 20 are also not connected to that partition, whether by roots thereof or otherwise.
	In response, it is noted that while there appears to be no clear internal 
connection plate to which the intake tubes or the roots of the plurality of nozzle are connected to within the plenum, however Yamamoto et al. in figure 13 for example shows a plurality of tubular nozzle (126 and 146, see para [0067]- [0069]) having intake tubes protruding and located inside the plenum or the nozzle header (122 and 142) without connection through an orifice inside the front surface of the nozzle header (see Yamamoto et al.  figure 13 and para [0067]), and mounted internally within the plenum (122 and 142, see Yamamoto et al., para [0067]- [0069]) and figure 13). It should also be noted that no special reason(s) for connecting the intake tubes of the tubular nozzles to an internal connection plate is expressly stated in the instant specification except possibly for an obvious matter of design choice. Also see MPEP 2144.04. VI. C. Applicant is urged to provide any structural and/or operational reasons for connecting intake tubes of the tubular nozzles to an internal connection plate and it would be given full consideration.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dobson (US 4,210,288) is also cited in PTO 892
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733